DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regard to claim 1, it is unclear how the side wall [3] has a front face [4] and a rear face [10].  It appears that the rear face is a separate face of the box [2], not another face of the side wall [3] as recited.  Further, “the opening and/or closing” on line 13 lacks antecedent basis.  It is also unclear if “the maximum transverse dimension”, which lacks antecedent basis, on lines 26-27 is the same as the “maximum crosswise direction” on line 32.  For the purposes of examination, the maximum transverse dimension is interpreted as the maximum crosswise dimension.  
	In regard to claim 5, “the bottom wall” on line 4 lacks antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. [Nakagawa hereinafter, US 2017/0029007] in view of Chou [US 6,930,267].
In regard to claim 1, Nakagawa discloses [in Figs. 1-3] a station for electrical installation, comprising: a protection box [31] having a side wall with a front face having a maximum height and a development plane, said front face defining a longitudinal axis of development parallel to its the development plane, said side wall having a rear face defining a plane parallel to said development plane; a plurality of controls [40B, 40C] placed on said front face a push button [40A]; a plurality of pairs of mutually movable electrical contacts [inside 31] associated with respective controls [40B, 40C] and with said push button [40A] and configured to be connected to one or more power supply and/or service circuits of the electrical installation for an opening and/or closing thereof; wherein each of said controls [40B, 40C] and said push button [40A] are associated with one or more contact units [inside 31] having respective pairs of mutually movable electrical contacts and arranged in said protection box [31] in a removable manner; wherein said push button [40A] is housed in a respective seat formed on an upper lateral face [Fig. 1] of said side wall perpendicular to said development plane of said front face and is anchored to one or more contact units [inside 31] removably housed in said protection box [31] with the respective contacts movable along a movement direction parallel to said development plane; wherein said upper lateral face is transverse and perpendicular to said longitudinal axis of development and is designed to face upward wherein said seat comprises a first recess [Fig. 1] formed in said lateral face  and having an open front side [opening for 40A] and an upper opening [upper opening for 40A] with diameter next to a maximum crosswise 2crosdimension of said push button [40A], wherein said open front side is configured to provide access to and activation of said button [40A], wherein said push button [40A] is arranged in said seat to be operated along a movement direction parallel to said longitudinal axis of development and has a maximum crosswise dimension completely contained in the maximum height of said protection box so as not to protrude with respect to said development plane of said front face nor from the plane defined by said rear face.  Nakagawa does not disclose a mushroom push button. Chou teaches [in Figs. 6 and 10] a mushroom push button [15].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used any various shape, since selection and use of any known equivalent shape would have been within the level of ordinary skill in the art. 
In regard to claim 4, Nakagawa discloses [in Figs. 1-3] some of the limitations of the control station as claimed in claim 1.  Nakagawa does not disclose that said controls comprise respective anchoring means for one or more contact units, the anchoring means of said emergency push button comprising an anchoring plate configured to be removably fixed to a stem of said mushroom emergency push button to support one or more contact units in a position substantially parallel to said development plane.  Chou teaches [in Figs. 6 and 10] that said controls [15 and controls in Fig. 10] comprise respective anchoring means [13 and top surface of protection box, Fig. 10] for one or more contact units [inside protection box, Fig. 10], the anchoring means of said emergency push button [15] comprising an anchoring plate [13] configured to be removably fixed to a stem [11] of said mushroom emergency push button [15] to support one or more contact units in a position substantially parallel to said development plane.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the anchoring means of Chou with the control station of Nakagawa in order to secure the switch parts for proper actuation. 
	In regard to claim 5, Nakagawa discloses some of the limitations of the control station as claimed in claim 1, characterized in that the controls [40B, 40C] associated with said front face comprise respective anchoring means [portions of face of 31] configured to allow anchoring of a contact unit [inside 31] directly to a stem of one of the controls [40B, 40C] projecting inside said protection box [31] and/or directly to a bottom wall of said protection box [31], said contact unit being arranged in said protection box [31] with the electrical contacts movable along a transverse direction orthogonal to said development plane.  
	In regard to claims 8 and 9, Nakagawa discloses some of the limitations of the control station as claimed in claim 1.  Nakagawa does not disclose that said upper lateral face has one or more further recesses which house the respective controls completely contained in the maximum height of said protection box characterized in that the controls housed in said one or more additional recesses are associated with respective one or more contact units arranged in said protection box with the electrical contacts movable parallel to said movement direction.  Chou teaches [in Figs. 6 and 10] that said upper lateral face has one or more further recesses [recesses on the top surface of the protection box that house the controls, Fig. 10] which house the respective controls [controls in Fig. 10] completely contained in the maximum height of said protection box [protection box, Fig. 10],  characterized in that the controls housed in said one or more additional recesses are associated with respective one or more contact units [inside the protection box, Fig. 10] arranged in said protection box with the electrical contacts movable parallel to said movement direction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control station of Nakagawa to provide further recesses for controls, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	In regard to claim 11, Nakagawa discloses [in Figs. 1-3] some of the limitations of the control station as claimed in claim 1, characterized in that said lateral face provided with said emergency push button [40A} comprises a substantially central longitudinal slot provided with one or more transverse ribs [51] configured to divide said slot in two or more channels.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. [Nakagawa hereinafter, US 2017/0029007] in view of Chou [US 6,930,267] further in view of Tormod [EP 1,772,879].  In regard to claim 10, Nakagawa and Chou teach the control station as claimed in claim 1.  Nakagawa and Chou do not disclose that said front face comprises one or more housings for corresponding controls of said plurality of controls designed to keep said controls completely contained in the maximum height of said protection box.  Tormod teaches [in Fig. 5] that a front face comprises one or more housings [housing on protection box that house 22L, 22R] for corresponding controls [22L, 22R] of said plurality of controls [22L, 22R, ES] designed to keep said controls [22L, 22R, ES] completely contained in the maximum height of said protection box [Fig. 5].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control station of Nakagawa, as modified by Chou, to include one or more housings for corresponding controls as taught by Tormod in order to access and actuate controls as desired. 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833